Citation Nr: 1123024	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc disease of the back, claimed as a back injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal was previously remanded for further development by the Board in an August 2009 decision (as well as in August 2007).  However, not all the development requested by the Board has been completed, and thus an additional remand is necessary.  

In an August 2009 letter, the Veteran contends that he received bomb flash burns on his hands, back, and face in service, and that he sustained a puncture of his left eardrum and a rupture of the right eardrum.  The issues of entitlement to service connection for burns to the hands, back, and face, and for punctured/ruptured eardrums have thus been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes attempting to obtain additional medical records and, if obtained, affording the Veteran a VA examination under the facts and circumstances of this case.

VA's duty to assist includes attempting to obtain the records of Dr. C.H., the private physician who reportedly performed the Veteran's spinal fusion in 1951.  The Veteran identified Dr. C.H. in an October 2006 letter, and provided his last known address.  The claims file does not indicate that any attempt was made to obtain his records after receipt of the October 2006 letter.  Moreover, when the Board remanded this claim for further development in August 2007, it was in part for the purpose of obtaining the records of the physician who performed the Veteran's spinal fusion.  A letter was subsequently sent to the Veteran requesting the doctor's information, and the Veteran responded in September 2007 with an authorization allowing the release of the records of Dr. C.H. 

Subsequently, the Board remanded the claim again in August 2009 to confirm the address of Dr. C.H., obtain a new authorization to release to release his records from the Veteran, if necessary, and request the doctor's records.  A letter was sent to the Veteran in November 2009 asking for confirmation of the last known address of Dr. C.H., and requesting that the Veteran send any records of Dr. C.H. in his possession to VA.  The Veteran responded via telephone later that month and stated that he did not have any medical records from Dr. C.H.   

However, there is still no indication that any request for records was sent to the last known address of Dr. C.H.  Where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board concludes that an attempt should be made to obtain those records, and remand is again required.

Moreover, if the records of Dr. C.H. are obtained, another attempt should be made to schedule an examination.  The Board notes that VA scheduled two examinations and so notified the Veteran, but he did not report for examination or inform VA as to why he could not attend or request that he be re-scheduled with regard to the April 2009 examination.  However, if new information, such as the records of Dr. C.H. are received, the Board finds that another attempt should be made to allow an examiner to review the new records, examine the Veteran, and provide an opinion as to whether the Veteran's back disorder can be etiologically related to active service, as per the previous August 2007 Board remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran to obtain a new authorization for release of Dr. C.H.'s records if necessary.  Thereafter, request and obtain any and all records from Dr. C.H. relating to the treatment of a back disorder, using the address provided in the Veteran's October 2006 letter, if no new address is provided.

2.  If the records of Dr. C.H. are obtained, afford the Veteran an examination with regard to the causation or etiology of his currently claimed back disorder(s).  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this remand and the additional records of Dr. C.H., must be made available to the examiner for review of the medical history in conjunction with the examination.  

a.  Specifically, the examiner should identify all diagnosable back disorder(s) currently present, and address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed back disorder was incurred during active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, to include the significance of the Veteran's claimed in-service back injury that occurred during the documented April 1945 attack on his ship, as well as any 1951 back surgery, if confirmed by the medical records.

b.  The examiner should indicate the relative likelihood that the degenerative changes in the Veteran's back are related to the aging process or to trauma.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  When the development requested has been completed, reviewed the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

